        Case 1:16-cv-00233-LY Document 130 Filed 05/18/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                                                                               r
                      FOR THE WESTERN DISTRICT OF TEXAS
                                                                                          .




                               AUSTIN DIVISION                                                             .




                                                                                   .;.... .........



FREEDOM FROM RELIGION                                    §
                                                                                   ,I..       ..............
FOUNDATION, INC.                                         §
     Plaintiff,                                          §
                                                         §
-vs-                                                     §          CASE NO. 1-16: CV-00233
                                                         §
GOVERNOR GREG ABBOTT,                                    §
And ROD WELSH, Executive Director of the                 §
Texas State Preservation Board,                          §
      Defendants.                                        §


                                            I) 1 ii a;

       Pursuant to the Plaintiff's unopposed motion, it is hereby ORDERED that:

       The time for the Plaintiff to file its motion for fees and expenses shall be extended from

May 19, 2021 to June 18, 2021.

       SO ORDERED:

       Date:,2021.                                       HeLeeYe
                                                           States Di rict Judge
                                                             ited
